DETAILED ACTION
Claims 15, 17, 18, 24-27, and 33-45 are cancelled. Claims 1-14, 16, 19-23, and 28-32 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Specification
The use of the terms JAVA, PERL, PYTHON, JAVASCRIPT, and SWIFT, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a communication processor”, “a layer generation controller”, and “a deployment controller” in claim 1;
“a data partitioning controller” in claim 3;
“a hidden state selection controller” in claim 4; 
“an operation selection controller” in claim 5;
“a hidden state combination controller” in claim 6;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1-5 be found allowable, claims 19-23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 10-14 are directed to a “tangible computer-readable medium” which does not limit the medium to non-transitory embodiments. The Examiner notes that the specification discloses a description that explicitly limits “non-transitory computer-readable medium” to exclude transitory media, but the claims are directed to a “tangible” medium and not to a “non-transitory” medium. 
Therefore, since neither the claims nor the specification limits the claimed “tangible computer-readable medium” to non-transitory embodiments, claims 10-14 and 16 do not fall within at least one of the four categories of patent eligible subject matter because the claimed “tangible computer-readable medium” encompasses transitory embodiments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, 16, 19-21, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aflalo et al. (US 2019/0370643 A1; hereinafter Aflalo).

With respect to claim 1, Aflalo teaches: An apparatus (see e.g. paragraph 1: “apparatus to map workloads”; and Fig. 10) to generate layers of a machine learning model for a target hardware platform (see e.g. paragraph 17: “compile neural networks in a manner that improves (e.g., optimizes) resource mappings on a layer-by-layer basis… resource mappings are assigned for each layer of the neural network to form an output mapping framework that can be applied to a compiler”), the apparatus comprising: 
a communication processor (see e.g. paragraph 47; and Fig. 10) to obtain information specific to the target hardware platform (THP) (see e.g. paragraph 17: “receiving and/or otherwise retrieving a neural network input”; paragraph 30: “scans the example network 304 and/or a platform communicatively connected to the network 304 to identify candidate resources that could execute the target neural network (e.g., the example hardware 308 and/or the example hardware simulator 310)”; paragraph 29: “based on previous layer mappings, remaining utilization capabilities of the resources, and cost/reward function results”) on which to execute the machine learning model (see e.g. paragraph 15: “map a deep learning workload to resources (e.g., hardware)… Resources include, but are not limited to computer processing units (CPUs), graphics processing units (GPUs), digital signal processors (DSPs), dedicated accelerators (e.g., matrix accelerators, matrix multiplication accelerators), inference computation engines (ICEs), systems on chip (SOCs), etc.”; paragraph 27: “available hardware and/or hardware simulators that can be used to execute the neural network and/or layers therein”; and Fig. 1: “112”); 
a layer generation controller (see e.g. paragraph 47; and Fig. 10) to generate layers of the machine learning model based on the information specific to the THP (see e.g. paragraph 17: “In response to receiving and/or otherwise retrieving a neural network input, resource mappings are assigned for each layer of the neural network”; paragraph 29: “RL agent 104 of FIG. 1, propagates (e.g., evaluates, executes, simulates, etc.) through the example neural network 202 layer by layer to map memory, weights, and computational resources for each layer of interest… mapping is based on previous layer mappings, remaining utilization capabilities of the resources, and cost/reward function results”; paragraph 30: “NN mapper 302 generates and/or updates a mapping file. As described in further detail below, the mapping file includes specific resource assignments on a layer-by-layer basis”; and paragraphs 28, 31; and Fig. 4); and 
a deployment controller (see e.g. paragraph 47; and Fig. 10) to, in response to the machine learning model satisfying a threshold error metric, deploy the machine learning model to the THP (see e.g. paragraph 26: “an accuracy of the deployed model can be determined. If the feedback indicates that the accuracy of the deployed model does not satisfy (e.g., is less than) a threshold or fails to satisfy some other criterion, training of an updated model can be triggered using the feedback and an updated training data set, hyperparameters, etc., to generate an updated, deployed model”; and paragraph 39: “a for loop that, in view of a previous state and corresponding reward, determines a new state (s′) according to a state transition probability (P). A new action (a′) is then sampled by the policy parametrized by teta. Line 562 represents an update of the critic and the actor, in which a TD error is calculated as the difference between (r+gamma*Q) actual Q and an expected Q value. Line 564 represents an update of the parameters of the critic”).

With respect to claim 2, Aflalo teaches: The apparatus of claim 1, wherein during training of the machine learning model, the machine learning model is executed on a training hardware platform (see e.g. Fig. 3: “Neural Network Mapper 302”; and paragraph 32) different than the THP (see e.g. Fig. 3: “Hardware 308”, “Hardware Simulator 310”; and paragraph 30: “an example neural network (NN) mapper 302 communicatively connected to an example network 304 to facilitate communication and/or control with/over an example workload data store 306, example hardware 308, an example hardware simulator 310… candidate resources that could execute the target neural network (e.g., the example hardware 308 and/or the example hardware simulator 310)”).

With respect to claim 3, Aflalo teaches: The apparatus of claim 1, further including a data partitioning controller to generate slice operations to divide input data to the machine learning model into partitions (see e.g. paragraph 31: “FIG. 4 illustrates an example NN input model 400 having information associated with respective layers of the model 400. In the illustrated example of FIG. 4, the NN input model 400 includes rows corresponding to respective layers 402 of the NN input model 400”; and Fig. 4: “IFM”) that correspond to memory requirements of the THP (see e.g. paragraph 29: “map memory, weights, and computational resources for each layer of interest.... mapping is based on previous layer mappings, remaining utilization capabilities of the resources, and cost/reward function results”).

With respect to claim 7, Aflalo teaches: The apparatus of claim 1, wherein the information specific to the THP includes (see e.g. paragraph 36: “Resource constraints to be defined include”; and paragraph 38: “actor-critic RL framework include state values, such as”) at least one of operators that are conditioned for the THP (see e.g. paragraph 31: “NN input model 400 of FIG. 4 also identifies particular operator types 404 (e.g., rectified linear units (ReLUs), Reshape, Softmax, etc.)”; and paragraph 29: “mapping process 200 includes a neural network 202 having any number of layers, in which a layer of interest 203 is shown as a 3×3 convolution layer (a convolution operator) 204 being analyzed”), kernels that are optimized for the THP (see e.g. paragraph 29: “a 3×3 convolution layer (a convolution operator)”; and paragraph 31: “rectified linear units (ReLUs), Reshape, Softmax, etc.”), a latency estimator that is specific to the THP (see e.g. paragraph 36: “improved (e.g., maximized) response time (e.g., latency) metrics”), memory capabilities of the THP (see e.g. paragraph 38: “an amount of remaining (e.g., available) memory”), or memory bandwidth of the THP (see e.g. paragraph 38: “memory bandwidth capability information”).

With respect to claim 8, Aflalo teaches: The apparatus of claim 1, wherein the layers of the machine learning model include one or more operators including kernels that are tuned to the target hardware platform (see e.g. paragraph 31: “NN input model 400 of FIG. 4 also identifies particular operator types 404 (e.g., rectified linear units (ReLUs), Reshape, Softmax, etc.)”; and paragraph 29: “mapping process 200 includes a neural network 202 having any number of layers, in which a layer of interest 203 is shown as a 3×3 convolution layer (a convolution operator) 204 being analyzed”).

With respect to claim 9, Aflalo teaches: The apparatus of claim 1, wherein the threshold error metric corresponds to a numeric level of accuracy achieving a target task on a training dataset (see e.g. paragraph 26: “an accuracy of the deployed model can be determined. If the feedback indicates that the accuracy of the deployed model does not satisfy (e.g., is less than) a threshold or fails to satisfy some other criterion, training of an updated model can be triggered using the feedback and an updated training data set, hyperparameters, etc., to generate an updated, deployed model”; and paragraph 39: “a for loop that, in view of a previous state and corresponding reward, determines a new state (s′) according to a state transition probability (P). A new action (a′) is then sampled by the policy parametrized by teta. Line 562 represents an update of the critic and the actor, in which a TD error is calculated as the difference between (r+gamma*Q) actual Q and an expected Q value. Line 564 represents an update of the parameters of the critic”).

With respect to claims 10-12 and 16: Claims 10-12 and 16 are directed to a computer-readable medium comprising instructions which, when executed by a processor, performs active steps corresponding to functions implemented by the apparatus disclosed in claims 1-3 and 7, respectively; please see the rejections directed to claims 1-3 and 7 above which also cover the limitations recited in claims 10-12 and 16. Note that, Aflalo also discloses a computer readable storage medium storing software to implement functions (see e.g. paragraph 47) corresponding to the operations of the apparatus recited in claims 1-3 and 7. 

With respect to claims 19-21: Claims 19-21 are directed to an apparatus corresponding to the apparatus disclosed in claims 1-3, respectively; please see the rejections directed to claims 1-3 above which also cover the limitations recited in claims 19-21.

With respect to claims 28-30: Claims 28-30 are directed to a server corresponding to the apparatus disclosed in claims 1-3, respectively; please see the rejections directed to claims 1-3 above which also cover the limitations recited in claims 28-30. Note that, Aflalo also discloses a server comprising storage devices 1014, 1016, 1028 and a processor 1012 (see e.g. paragraphs 48, 60-62; and Fig. 10) corresponding to the apparatus disclosed in claims 1-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Aflalo in view of Bengio et al. (US 2019/0303761 A1; hereinafter Bengio).

With respect to claim 4, Aflalo teaches: The apparatus of claim 1, 
Aflalo does not but Bengio teaches:
further including a hidden state selection controller (see e.g. Bengio, paragraph 66) to: 
select a first hidden state for a first layer of the machine learning model from a list of hidden states that is to include new hidden states (see e.g. Bengio, paragraph 45: “encoder recurrent neural network 292 generates a list of encoder hidden states e1, e2, . . . eM for operation embeddings x1, x2,… , xM, where M is the number of operations that are necessary to perform the processing of the machine learning model”; paragraph 48: “decoder neural network 294 can use an attention mechanism to determine a set of appropriate encoder hidden states to be used at each decoding time step. The decoder input for each of the operation embeddings after the first operation embedding in the sequence identifies a device selected for the one or more operations represented by the preceding operation embedding in the sequence”; and Fig. 2); and 
select a second hidden state for the first layer of the machine learning model from the list of hidden states (see e.g. Bengio, paragraph 45: “encoder recurrent neural network 292 generates a list of encoder hidden states e1, e2, . . . eM for operation embeddings x1, x2,… , xM, where M is the number of operations that are necessary to perform the processing of the machine learning model”; paragraph 48: “decoder neural network 294 can use an attention mechanism to determine a set of appropriate encoder hidden states to be used at each decoding time step. The decoder input for each of the operation embeddings after the first operation embedding in the sequence identifies a device selected for the one or more operations represented by the preceding operation embedding in the sequence”: ; and Fig. 2).
Aflalo and Bengio are analogous art because they are in the same field of endeavor: generating a machine learning model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Aflalo with the teachings of Bengio. The motivation/suggestion would be to improve the neural network construction process while maintaining information security.

With respect to claim 13: Claim 13 is directed to a computer-readable medium comprising instructions which, when executed by a processor, performs active steps corresponding to functions implemented by the apparatus disclosed in claim 4; please see the rejection directed to claim 4 above which also covers the limitations recited in claims 13.

With respect to claim 22: Claim 22 is directed to an apparatus corresponding to the apparatus disclosed in claim 4; please see the rejection directed to claim 4 above which also covers the limitations recited in claims 22.

With respect to claim 22: Claim 22 is directed to an apparatus corresponding to the apparatus disclosed in claim 4; please see the rejection directed to claim 4 above which also covers the limitations recited in claims 22.

With respect to claim 31: Claim 31 is directed to a server corresponding to the apparatus disclosed in claim 4; please see the rejection directed to claim 4 above which also covers the limitations recited in claims 31.

Allowable Subject Matter
Claims 5, 14, 23, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Imber et al. (US 2019/0236436 A1) discloses methods for selecting fixed point number formats with reduced mantissa bit lengths for representing values input to, and/or output, from, the layers of a Deep Neural Network by dividing the layers into subsets of layers and iteratively reducing the mantissa bit lengths of the fixed point number formats from the initial fixed point number formats on a per subset basis. If a reduction causes the output error of the DNN to exceed an error threshold, then the reduction is discarded, and no more reductions are made to the layers of the subset. 
Moussa et al. (US 2008/0319933 A1) discloses a system for generating a scalable artificial neural network by utilizing a back-propagation module configured to receive an error difference and error gradient from a next layer for a given layer and to adjust weights associated with the given layer based on the error difference and error gradient.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194